Citation Nr: 0109325	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-06 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 40 percent for 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







REMAND

The veteran served on active duty from September 1954 to 
February 1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied to an increased rating for degenerative disc disease.  

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  In addition to eliminating the well-
groundedness requirement, the statute also amplified the duty 
to assist itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy certain 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantially complete the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA § 3(a), 114 Stat. 2096, 2096-98 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence is necessary prior to further consideration of 
the veteran's claim.

Under the VCAA, the VA has a duty to assist the veteran by 
obtaining evidence necessary to substantiate the veteran's 
claim for benefits, and also to obtain a medical examination 
and opinion where appropriate.  Here, medical evidence in the 
record includes an October 1999 statement from one of the 
veteran's treating physicians, Dr. M. D. Russell, and the 
report of a VA examination in November 1999. 

Under 38 C.F.R. § 4.114, Diagnostic Code 5293, governing the 
evaluation of intervertebral disc syndrome, a disability 
rating of 60 percent is warranted for pronounced invertebral 
disc syndrome, manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

The evidence of record does not include an adequate 
evaluation addressing the veteran's neurological deficits, if 
any, and is therefore insufficient to allow the Board to make 
a determination as to the proper level of assessment for the 
veteran's disability.  While muscle spasm was noted on VA 
examination, it was not indicated whether or not the veteran 
has such further symptoms as absent ankle jerk, or other 
symptoms reflecting findings appropriate to site of diseased 
disc, with little intermittent relief.  Additionally, the 
Board notes that the veteran has been taking prescription 
medications, implying that he is still receiving ongoing 
medical treatment for his condition.  While, as noted, the 
record includes a statement from the veteran's treating 
physician, it does not contain any clinical records of the 
ongoing private treatment.  Such treatment records may prove 
vital in evaluating the current extent of the disability.  
Furthermore, the Board notes that the veteran has reported 
that he has constant pain in his left leg, and has difficulty 
standing or sitting for very long or walking very far. The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in assigning a disability evaluation, the VA 
must consider the effects of the disability upon ordinary 
use, as well as any functional impairment due to pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995);  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991);  38 C.F.R. § 4.40.  Here, 
it does not appear that such factors as pain, or additional 
impairment of function with use or during periods of 
exacerbation have been considered.

While the Board regrets the delay involved in remanding this 
case, it simply is not ready for appellate review.  To ensure 
due process, and to ensure that the VA has met its duty to 
assist the veteran in developing facts pertinent to his 
appeal, the case is REMANDED to the RO for the following:

1.   The RO should ask the veteran to 
identify fully all sources of treatment 
he has received for his service connected 
low back disorder.  Then, with the 
veteran's assistance, the RO should 
obtain complete clinical records from all 
sources identified, specifically 
including Dr. M. D. Russell of the 
Community Medical Arts Center in 
Tallassee, Alabama.  If any records 
cannot be obtained, the RO should inform 
the veteran of this, of the efforts 
undertaken to obtain records, and that he 
may submit such records himself.

3.  The RO should then schedule the 
veteran for an orthopedic/neurological 
examination to evaluate his degenerative 
disc disease. The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  The examiner 
must review the veteran's claims file in 
conjunction with the examination.  The 
examiner should specifically indicate 
whether, and to what extent, the veteran 
has neurological deficits appropriate to 
site of diseased disc.  The examiner 
should specifically note whether there 
are persistent symptoms compatible with 
sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, or absent 
ankle jerk.  The examiner should also 
describe all further limitations of 
function due to pain, and comment on any 
further functional limitations during 
periods of exacerbation, or on use.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  After the development requested above 
is completed, the RO should again review 
the claim.  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and given the 
opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


